                        Case 1:20-cv-00024-JNP Document 1 Filed 02/26/20 Page 1 of 7

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction



                                        UNITED STATES DISTRICT COURT
                                                                        forthe
                                                                                                             FILED IN UNITED STATES DISTRICT
                                                                       District of Utah                          COURl Dl~Trt!CT OF UTAH
                                                                 Central Division                                       FEB 2 5 2020
                                                                                                             BYD. MARK JONES, CLERI(
Brett L Eliason, Agent and Trustee for the Estates of                      )     Case No.                                   DEP07YCL~'ift>;:;k----
Max D Eliason ("ME") and Joyce S Eliason et al. (See                       )
                    Attached)                                                         Case: 1:20-cv-00024
                                                                           )          Assigned To : Parrish, Jill N.
                              Plaintiff(s)                                 )          Assign. Date: 2/25/2020
(Write the full name of each plaintiff who is filing this complaint.                  Description: Eliason et al v.
If the names ofall the plaintifft cannot fit in the space above,           )          Corporation of the President of the
please write "see attached" in the space and attach an additional          )          Church of Jesus Chris of Latter-Day
page with the full list of names.)                                                    Saints, The et al
                                                                           )
                                  -v-
                                                                           )
                                                                           )
 The Corporation of The President of The Church of                         )
Jesus Christ of Latter-Day Saints; The Law Offices of                      )
       Kirton McConkie et at. (See Attached)                               )
                              Defendant(s)
                                                                           )
(Write the full name of each defendant who is being sued. If the           )
names of all the defendants cannot fit in the space above, please          )
write "see attached" in the space and attach an additional page
with the full list of names.)



                                    COMPLAINT AND REQUEST FOR INJUNCTION

I.         The Parties to This Complaint
           A.         The Plaintiff(s)

                      Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                      needed.
                                 Name                                  Brett L Eliason
                                 Street Address                        634 Ridge Top Lane
                                 City and County                       North Salt Lake, Davis
                                 State and Zip Code                    Utah 84054
                                 Telephone Number                      801-949-0080
                                 E-mail Address                        brett.eliason 1~gmail.com


           B.         The Defendant(s)

                      Provide the information below for each defendant named in the complaint, whether the defendant is an
                      individual, a government agency, an organization, or a corporation. For an individual defendant,
                      include the person's job or title (if known). Attach additional pages if needed.


                                                                                                                                          Page 1 of 7
                        Case 1:20-cv-00024-JNP Document 1 Filed 02/26/20 Page 2 of 7

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction


                     Defendant No. 1
                                Name                               The Corporation of the President of the LDS Church
                                Job or Title (!{known)             "Principal'
                                Street Address                     50 East North Temple
                                City and County                    Salt Lake City, Salt Lake
                                State and Zip Code                 Utah 84111
                                Telephone Number                   1-801-240-1000
                                E-mail Address        (if known)



                     Defendant No. 2
                                                                      \

                                Name                               Kirton McConkie P.C.
                                Job or Title    (if known)         'Agent'
                                Street Address                     50 East South Temple
                                City and County                    Salt Lake City, Salt Lake
                                State and Zip Code                 Utah 84111
                                Telephone Number                   1-801-328-3600
                                E-mail Address        (if known)   clientservices@kmclaw.com


                     Defendant No. 3
                                Name                               Dallin H Oaks, Individually
                                 Job or Title    (if known)        High Managerial Agent; Pres of The 012 of the LDS Church
                                 Street Address                    50 East North Temple
                                City and County                    Salt Lake City, Salt Lake
                                 State and Zip Code                Utah 84111
                                 Telephone Number                  1-801-240-1000
                                 E-mail Address       (if known)



                      Defendant No. 4
                                Name                               Mr. Lee Wright
                                 Job or Title    (if known)        President ofKMC Law
                                 Street Address                    50 East South Temple
                                 City and County                   Salt Lake City, Salt Lake
                                 State and Zip Code                Utah 84111
                                 Telephone Number                  1-801-328-3600
                                 E-mail Address       (if known)   lwright@kmclaw.com




                                                                                                                        Page 2 of 7
                           Case 1:20-cv-00024-JNP Document 1 Filed 02/26/20 Page 3 of 7

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction


II.       Basis for Jurisdiction

          Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
          heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
          parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

          What is the basis for federal court jurisdiction?              (check all that apply)

                 [2J Federal question                                  D   Diversity of citizenship


          Fill out the paragraphs in this section that apply to this case.

           A.        If the Basis for Jurisdiction Is a Federal Question

                     List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                     are at issue in this case.
                       18 U.S. Code CHAPTER 96-RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS



           B.        If the Basis for Jurisdiction Is Diversity of Citizenship

                      1.        The Plaintiff(s)

                                a.         If the plaintiff is an individual
                                           The plaintiff,     (name)     NIA
                                                                       ~~~-~~~~--~~~~~~~~-
                                                                                                               , is a citizen of the
                                           State of (name)


                                b.         If the plaintiff is a corporation
                                           The plaintiff,     (name)
                                                                       -~~~~~~~~~~~~~~~-
                                                                                                               , is incorporated
                                           under the laws of the State of (name)
                                           and has its principal place of business in the State of (name)



                                (If more than one plaintiff is named in the complaint, attach an additional page providing the
                                same ieformation for each additional plaintiff.)

                      2.         The Defendant(s)

                                a.         If the defendant is an individual
                                           The defendant,       (name)     NIA
                                                                           ~~~~~~~~~~~~~~~-
                                                                                                                , is a citizen of
                                           the State of (name)                                               Or is a citizen of
                                           (foreign nation)




                                                                                                                            Page3 of 7
                          Case 1:20-cv-00024-JNP Document 1 Filed 02/26/20 Page 4 of 7

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction


                                b.         If the defendant is a corporation
                                           The defendant,    (name)   NIA
                                                                      ~~~~~~~~~~~~~~
                                                                                                        , is incorporated under
                                           the laws of the State of (name)                                        ,   and has its
                                           principal place of business in the State of (name)
                                           Or is incorporated under the laws of (foreif<n nation)
                                           and has its principal place of business in (name)

                                (Jf more than one defendant is named in the complaint, attach an additional page providing the
                                same information for each additional defendant.)

                     3.         The Amount in Controversy

                                The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                                stake-is more than $75,000, not counting interest and costs of court, because (explain):




ill.       Statement of Claim

           Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
           facts showing that each plaintiff is entitled to the injunction or other relief sought. State how each defendant
           was involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights,
           including the dates and places of that involvement or conduct. If more than one claim is asserted, number each
           claim and write a short and plain statement of each claim iti a separate paragraph. Attach additional pages if
           needed.

           A.        Where did the events giving rise to your claim(s) occur?
                       The events associated with the corruption that has led to the complete embezzlement of the Estates of
                       Max and Joyce Eliason have taken place primarily in Utah as part of the Estate Planning Process of
                       Kirton McConkie Law Offices. It should be noted however that tens of millions of oil properties found
                       within Texas, Utah, Wyoming, and Colorado, have all been stolen as well.




           B.         What date and approximate time did the events giving rise to your claim(s) occur?
                       My Parents Max and Joyce Eliason were introduced to Craig McCullough, Sr Partner ofKMC Law on
                       June 201\ 2013 with the understanding that he was their attorney and that he and the Agent KMC Law
                       and the Princiapal LDS Church owed Max and Joyce Eliason all of the respective Fiduciary Duties
                       involved in an attorney/client relationship.
                       Tom Mecham ofKMC Law stated to Brett L Eliason that KMC Law had an "undisclosed conflict of
                       interest" on February 11°1, 2019 with Plaintiff's CPA Brother-In-Law Bryan Stephens and Plaintiff's
                       sister Lisa Stephens. All evidence proves that the Defendants used Fraudulent Misrepresentation to
                       secure the Estate Planning relationship and told me that I needed to secure outside legal counsel for
                       both myself and my father and his and my mother's estates since they never had any intention of
                       protecting the estates they were paid to protect.


                                                                                                                          Page 4 of 7
                        Case 1:20-cv-00024-JNP Document 1 Filed 02/26/20 Page 5 of 7

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction




          C.         What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
                     Was anyone else involved? Who else saw what happened?)

                       The attached complaint that had previously been provided for the Third District Court provides a
                       detailed description of the majority of actions which clearly show "Conspiracy to Committ Agravated
                       Abuse and Exploitation of Vulnerable Adults and Children" which have been ongoing to this day with
                       the offices ofDallin H Oaks and The Law Office of Kirton McConkie abusing their power as
                       Fiduciaries in Gross Violation of the General Assembly 40/34.

                      Nobody within the Judicial System thus far has attempted to intervene despite the desperate cries from
                      the innocent victims that the Defendants are ruthlessly committing ongoing "Conspiracy to Commit
                      Agravated Obstruction of Justice and Agravated Retaliation against Victims and their Family"


IV.        Irreparable Injury

           Explain why monetary damages at a later time would not adequately compensate you for the injuries you
           sustained, are sustaining, or will sustain as a result of the events described above, or why such compensation
           could not be measured.
          It is impossible to describe the damages associated with something so horrific and heinous as to wake up after
          taking care of my dying mother for five years and to realize the "God and Religion' I have worshiped my entire
          life had targeted my parents for "assimilation" via bribes and had turned and assaulted my parents, my daughters,
          and my own lives for the past seven years with the clear intention of "eliminating the bodies and evidence".

           This submission to the Federal Court is the last chance for the US Consititution and the Bill of Rights to be
           upheld and those who have been involved in this extensive display of Corruption and apparent "Deep State"
           activities stopped and held accountable for their respective involvement which may have countless other victims
           under fire as this case is being reviewed.

           The Defendants have refused to respond to one of the approximate 50 criminal allegations and has not provided
           one statement as to the location of the approximate $200 Million Estates which went missing prior to the death
           of Joyce S Eliason on May 21 81, 2018 and before the death of Max D Eliason who is still alive and was
           competent the day his wife died meaning all assets should still be held within the Marital Trust of the A/B Trust
           Estate Plan.

           Plaintiff pled with President Lee Wright and President Dallin Oaks for mercy and for reverance for the
           desecrated sacred estates which had been destroyed; and instead Plaintiff and his father have been assaulted in
           an unprecedented manner of retaliation against victims with Max Eliason being deemed "incompetent" and put
           on "house arrest" from seeing his youngest son and Plaintiff who has been the target of Felony Defamation of
           Character among various Courts and Adult Protective Services and has been accused of abusing and exploiting
           his father instead of them admitting their guilt and making one attempt to show good faith.

           I have been unable to visit my father Max D Eliason since April 171h, 2019 when I told KMC Law that Max D
           Eliason was their client and that they sat in felony waters knowing that they had intentionally breached their
           Fiduciary Duties to those that paid them to protect their sacred estates.

           Plaintiffs role of Co-Trustee and Beneficiary and Personal Representative have all been illegally dismissed and
           his life has been completely destroyed as has his possiblity to ever recover the life he once knew nor that of his
           daughters who are being totured along with the other victims. Every Civil Right provided by the Bill of Rights
           of the Constitution has been violently deprived of Plaintiffs and every Fiduciary involved in protecting this
           family has been "bought, threatened, or lost their sense of integrity".


                                                                                                                      Page 5 of 7
                        Case 1:20-cv-00024-JNP Document 1 Filed 02/26/20 Page 6 of 7

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction



V.        Relief

          State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
          arguments. Tnclude any basis for claiming that the wrongs alleged are continuing at the present time. Include
          the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
          punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
          punitive money damages.




VI.        Certification and Closing

           Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my know ledge, information,
           and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
           unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
           nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
           evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
           opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
           requirements of Rule 11.

           A.         For Parties Without an Attorney

                      I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                      served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                      in the dismissal of my case.

                      Date of signing:


                      Signature of Plaintiff
                      Printed Name of Plaintiff

           B.         For Attorneys

                      Date of signing:


                      Signature of Attorney
                      Printed Name of Attorney

                                                                                                                        Page 6 of 7
                        Case 1:20-cv-00024-JNP Document 1 Filed 02/26/20 Page 7 of 7

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction


                     Bar Number
                     Name of Law Firm
                     Street Address
                     State and Zip Code
                     Telephone Number
                     E-mail Address




                                                                                       Page 7 of 7
